Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application Status
This application is a DIV of US patent Application 15/894,408, filed on 02/12/2018. Claims 45-50 are currently pending in the instant application. 
The preliminary amendment filed on 10/09/2020, canceling claims 1-44 and adding new claims 45-50 is acknowledged. 
Election/Restriction
Applicant's election with traverse of the species (b) Lb. bulgaricus, and Claims 45, 46, 49, and 50 encompass the elected species and claims 45 and 49 are generic to the elected species in the response filed on  01/27/2022 is acknowledged.
This traversal on the grounds that the extent that it is understood that an Examiner's action subsequent to the election of species should include a complete action on the merits of all claims readable on the elected species. MPEP 809.02(a). It is understood that the generic claims will be examined fully with respect to the elected species and that, if no prior art is found that anticipates or renders obvious the elected species, the search will be extended to the extent necessary to determine the patentability of the generic claims. Upon allowance of a generic claim, it is further understood that Applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations 
Applicants arguments have been fully considered and the examiner would extend the search for additional species until the allowable subject matter is found for all the species. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 45-50 are present for examination.


Priority
Acknowledgement is made of applicants claim for domestic priority of US patent Application 15/894,408, filed on 02/12/2018, now US patent 10813956, 14/431,044, filed on 03/25/2015, now US patent 9925223, and US Provisional application 61/705,489, filed on 09/25/2012.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/09/2020 is acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is considered by the examiner. The signed copy of 1449 is enclosed herewith.
Drawings
Drawings submitted on 10/09/2020 are accepted by the Examiner.

Specification Objection
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

Applicant is reminded of the proper content of an abstract of the disclosure.

A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains.  If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure.  If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement.  In certain patents, particularly those for compounds and compositions, wherein the process for making and/or the use thereof are not obvious, the abstract should set forth a process for making and/or use thereof.  If the new technical disclosure involves modifications or alternatives, the abstract should mention by way of example the preferred modification or alternative.

The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.

Where applicable, the abstract should include the following:
(1) if a machine or apparatus, its organization and operation;
(2) if an article, its method of making;
(3) if a chemical compound, its identity and use;
(4) if a mixture, its ingredients;
(5) if a process, the steps.

In this case abstract has more than 150 words. Correction is required.

Claim Objections
Claim 50 is objected to in the recitation “Lb. acidophilus, Lb. acidophilus”, which should be changed to “Lb. acidophilus”. Appropriate correction is required.


Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 46 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 46 (depends on claim 45) is indefinite and vague in the recitation “the genetically modified microbe”, lacks antecedent basis, which should be “a genetically modified microbe”  because claim 45 does not recite any “genetically modified microbe” but only microbe. This rejection can be overcome by changing “a microbe” in claim 45 with  “a genetically modified microbe”. Clarification is required.

Claims 45-50 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 45 is indefinite and vague in the recitation “modulator polypeptide”, which is confusing and unclear as to the scope of a modulator polypeptide that is encompassed. The metes and bounds of the term “modulator polypeptide”, are not clear to the Examiner. A modulator polypeptide can be any  polypeptide or any protein, which must have some kind of modulating function on a promoter as inducer or  repressor directly binding to the promoter or indirectly binding to another modulating protein results in the modulation of the promoter activity, which 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

A.	Written Description
Claims 45-50 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 45 is directed to a system comprising: (a) a microbe; (b) a first polynucleotide comprising an controllable coding region operably linked to a first promoter, wherein expression of the controllable coding sequence by the first promoter is controlled by a modulator polypeptide, and wherein the controllable coding region encodes an antimicrobial peptide; and (c) a second polynucleotide comprising a second coding region operably linked to a second promoter, wherein the second coding region encodes the modulator polypeptide.
Enzo Biochemical).
University of Rochester v. G.D. Searle & Co. (69 USPQ2d 1886 (2004)) specifically points to the applicability of both Lily and Enzo Biochemical to methods of using products, wherein said products lack adequate written description.  While in University of Rochester v. G.D. Searle & Co. the methods were held to lack written description because not a single example of the product used in the claimed methods was described, the same analysis applies wherein the product, used in the claimed methods, must have adequate written description (see Enzo paraphrase above).
Thus, Claims are drawn to a system comprising: (a) any microbe having any structural feature; (b) any first polynucleotide derived from any sources having any structural feature, comprising any controllable coding region operably linked to any first promoter, wherein expression of the controllable coding sequence by the first promoter is controlled by any modulator polypeptide derived from any sources having any structural feature, and wherein the controllable coding region encodes any antimicrobial peptide derived from any sources having any structural feature; and (c) any second polynucleotide comprising any second coding region derived from any sources having any structural feature, operably linked to any second promoter, wherein the second coding region encodes the modulator polypeptide.
Claims are drawn to very broadly any genetically modified microbe, wherein the genetically modified microbe comprises a polynucleotide comprising a first coding sequence and a first promoter operably linked to the first coding sequence, wherein expression of the first coding region by the first promoter is controlled by any modulator polypeptide derived from any source having any unknown structure and is altered by any modulator polypeptide having any unknown structure, and wherein the first coding region encodes any antimicrobial peptide derived from any sources having any structural feature; and a second coding sequence and a second operably linked promoter, wherein the second coding region encodes the any unknown modulator polypeptide having any unknown structure, whose structures are not fully described in the specification. No information, beyond the characterization of a genetically-modified microbe including lactic acid bacterium, wherein a coding region encoding an antimicrobial peptide is operably linked to a controllable promoter has been provided, which would indicate that applicants had possession of the claimed genus of genetically-modified microbe. The specification does not contain sufficient disclosure of the structure with function of all the genetically-modified microbe comprising a polynucleotide comprising any promoter having a coding region encoding an antimicrobial peptide and a modulator polypeptide within the scope of the claimed genus. The genus of microbe, promoters, antimicrobial peptides, and modulator polypeptides, claimed is a large variable genus including many peptides and mutants, variant and fragments thereof, which can have wide variety 
Applicant is referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
s 45-50 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention as anticipated by Diep et al. (Use of Lactobacilli and their pheromone-based regulatory mechanism in gene expression and drug delivery, Cur Pharmaceutical Biotechnol, 2009, 10: 62-73, see IDS).
The Broadest Reasonable Interpretation (BRI) of claim 45, which is drawn to a system comprising: (a) any microbe having any structural feature; (b) any first polynucleotide derived from any sources having any structural feature, comprising any controllable coding region operably linked to any first promoter, wherein expression of the controllable coding sequence by the first promoter is controlled by any modulator polypeptide derived from any sources having any structural feature, and wherein the controllable coding region encodes any antimicrobial peptide derived from any sources having any structural feature; and (c) any second polynucleotide comprising any second coding region derived from any sources having any structural feature, operably linked to any second promoter, wherein the second coding region encodes the modulator polypeptide, i.e. under BRI, the system is a genetically modified microbe, wherein the genetically modified microbe comprises two plasmids, wherein one plasmid comprises an antimicrobial peptide or bacteriocin, and the second plasmid comprises a modulator polypeptide, wherein the modulator polypeptide can be any  polypeptide, which must have some kind of modulating function of a promoter as inducer or  repressor directly binding to the promoter or indirectly binding to another protein results in the modulation (induction or repression) of the promoter activity. 
Regarding claims 45-50, Diep et al. teach a genetically modified microorganism Lactobacillus (lactic acid bacterium) including Lb. plantarum expressing a plasmid vector bacteriocin that control the growth of pathogens, including reducing or killing the pathogenic bacteria, wherein the gene encoding AMP or bacteriocin is cloned under a pheromone promoter (according to the specification the promoter is  pheromone-responsive promoter, and pheromone can bind to the promoter sequence to activate the promoter activity), wherein the pheromone is a protein or polypeptide, which is regarded as a modulating polypeptide because it modulates promoter activity, wherein, the production of bacteriocin, an antimicrobial peptide, by the bacteria occurs through ribosomally synthesized antimicrobial peptides synthetic mechanism, involving a quorum-sensing mode of regulation, mediated by a secreted peptide or polypeptide  pheromone, also known as induction peptide, IP (see, p62, col2, para 2, p63, col 1, para 1-2, p65, col2, para3) and a schematic diagram of the regulatory network of controlling bacterial infection, i.e. killing target bacterial cells by the  bacteriocins,  AMPs including plantaricin A (PlnA), PlnB, PlnC (activator), PlnD (repressor), pediocin, lantibiotics, sakacin A, sakacin P and nisin, through quorum sensing mechanism, which is shown in Fig. 1 (A) (p64), and the expression of the antimicrobial peptides (AMPs) can be repressed in the presence of a modulator or repressor polypeptide, and is induced in the presence of a modulating agent inducer including pheromone, induction peptide or induction factor, acts as an inducer that binds the modulator polypeptide or response regulator by releasing repression effect of response regulator, a repressor polypeptide. An IP (induction peptide) based quorum sensing pathway involves in bacteriocins production as well as controlling the bacterial infection (p66, col 1, para 2). Diep et al. also teach the genetically modified microbe, wherein the genetically modified microbe is a lactic acid bacterium of Lactobacillus (Lb.) including Lb. plantarum or Lb. sakei (p 66, col 1, para 2 -3) or Lactococcus lactis (p66, Col 2, para 2). Diep et al. further teach development of genetically modified nisin system (evidential reference, Sorvig & Axelsson et al. 2003, see IDS and Mierau et al. 2005, see IDS), wherein the nisin system comprises two plasmid system (pg 66, Col 1, para 2-3) for heterologous expression of bacteriocins in non-bacteriocin producing lactobacilli, based on genes and promoters from the sap regulon of L. sakei Lb706 strain, wherein first plasmid comprises IP-K-R genes followed by two genes needed for transport and processing of bacteriocins A and Q, and IP-precursors, wherein IP is induction peptide (or pheromone), K is kinase (Histidine protein kinase, HPK) and R is response regulator (RR), i.e. IP (induction peptide or pheromone) binds to kinase (HPK), wherein the kinase (HPK) phosphorylates regulator (RR), which binds to pheromone response region resulting in the production of IP (pheromone or induction peptide) and the 2nd plasmid comprises sakacin A strong promoter translationally fused to a bacteriocin structural gene followed by immunity gene, and the resulting system allows production of bacteriocin in a higher level in the culture medium, which indicates the presence of signal sequence (Fig. 1, and p66, col 1, para 2-3, see below, the Schematic diagram of  Fig. 1, A and C, where top two panels  is first plasmid encoding antimicrobial peptide or bacteriocin with or without IP  induction peptide (IP) or pheromone, and 3rd from the top is the second plasmid encoding induction peptide (IP) or pheromone, K encoding histidine kinase and R encoding response regulator (RR), a repressor). The mechanism of action of this two-plasmid system is IP induction peptide or pheromone, binds to histidine kinase, and  activates histidine kinase, which in turn phosphorylates response regulator (R or RR), a repressor, and phosphorylated RR activated and induce the transcription of first plasmid antimicrobial peptide or bacteriocin for enhanced production of antimicrobial peptide or bacteriocin, which is also shown in Fig. 1 A.

    PNG
    media_image1.png
    475
    1138
    media_image1.png
    Greyscale

 
    PNG
    media_image2.png
    493
    782
    media_image2.png
    Greyscale
Therefore, Diep et al. anticipate claims 45-50 of the instant application as written.
 

Conclusion
Status of the claims:
Claims 45-50 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Iqbal H Chowdhury whose telephone number is (571)272-8137.  The examiner can normally be reached on 9 am to 5 pm Monday thru Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant Enzymes & Protein Crystallography)
US Patent and Trademark Office
Office Rm. REM 5A49 & Mailbox REM 3C70
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/Primary Examiner, Art Unit 1656